DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PTC/CN2015/082441, filed on 2015/05/26.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



(s) 1, 3-9, 11-17, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Habas (US Patent/PGPub. No. 20120319981) in view of CHEONG et al. (US Patent/PGPub. No. 20170011210) and Cowley et al. (US Patent/PGPub. No. 20160070348).

Regarding Claim 1, (Previously Presented) Habas teaches an electronic device ([0094], FIG. 2, i.e. display device 100) comprising:
an active haptic display ([0094], FIG. 2, i.e. display panels 102; [0011], FIG. 2, i.e. tactile display of alphanumeric characters and Braille characters) comprising a non-deformable (i.e. taught by CHEONG et al. please see below) interface surface ([0094], FIG. 2, i.e. surface of 102) disposed for user contact ([0005], FIG. 2, i.e. cues that are tactile and that may be interpreted via touch);
an active haptic controller ([0096], FIG. 2, i.e. actuator 106) configured to generate a varying haptic feedback ([0096], FIG. 2, i.e. raising or lowering a pixel 104) perceptible via user contact (i.e. please see above citation(s)) at the non-deformable (i.e. taught by CHEONG et al. please see below) interface surface (i.e. please see above citation(s)); and
 Habas does not explicitly teach a non-deformable interface surface by modulating a surface friction at the non-deformable interface surface; and
a reference haptic disposed for user contact contemporaneous with the user contact at the non-deformable interface surface, the reference haptic providing tactile context for information conveyed via the varying haptic feedback such that information provided by the varying haptic feedback relative to the reference haptic is specific to a combination of a position of the reference haptic with respect to the varying haptic feedback.
In the same field of endeavor, CHEONG et al. teach
a non-deformable ([0336], FIG. 11, i.e. rigid; [0443], FIG. 52, i.e. ultrasonic; please note that applicant’s definition of non-deformable as glass surface moving by ultrasonic frequency, PGPub. [0016]) interface surface ([0336], FIG. 11, i.e. display device 13) by modulating a surface friction ([1248], FIG. 126, i.e. frictional) at the non-deformable interface surface (i.e. please see above citation(s)); and
a reference haptic ([1313], FIG. 128, i.e. first haptic) disposed for user contact contemporaneous ([1312], FIG. 128, i.e. line … as the boundary area; [1313], FIG. 128, i.e. first haptic information to the boundary area, the second haptic information … an area outside the boundary area, and the third haptic information …an area inside the boundary area … at least one of the first haptic information, the second haptic information, OR the third haptic information may be haptic information providing different types of tactile feels; [0256], , i.e. For examples, "A or B" may include A, or include B, or INCLUDE BOTH A AND B) with the user contact at the non-deformable interface surface, the reference haptic ([1313], FIG. 128, i.e. first haptic) providing tactile context ([1388], FIG. 126, i.e. context where the haptic feedback) for information ([1388], FIG. 126, i.e. haptic feedback) conveyed via the varying haptic feedback ([1313], FIG. 128, i.e. second haptic) such that information (i.e. please see above citation(s)) provided by the varying haptic feedback (i.e. please see above citation(s)) relative to ([1313], FIG. 128, i.e. the second haptic implemented by the first haptic) the reference haptic is different from ([1313], FIG. 128, i.e. different from the tactile feel) information provided by the varying haptic feedback relative to the reference haptic (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify Habas teaching of device comprising an interface surface with CHEONG et al. teaching of device comprising rigid interface surface and second haptic feedback implemented by first different haptic feedback to effectively enhance user input interface and output haptic feedbacks by providing rigid interface surface and second haptic feedback implemented by first different haptic feedback (CHEONG et al.’s [1313]).
 Habas (and CHEONG et al. teaches explicitly and in addition to Cowley et al., please see Response to Arguments) does not explicitly teach
the reference haptic is specific to a combination of a position of the reference haptic with respect to the varying haptic feedback.
In the same field of endeavor, Cowley et al. teach
the reference haptic ([0032], FIG. 3, i.e. one of haptic effects 314/316/318; [0009], FIG. 1, i.e. COORDINATION one of haptic effects may REFER to controlling two or more haptic effect generators 112 TOGETHER to provide a haptic effect that is a COMBINED haptic effect and/or MULTIPLE HAPTIC EFFECTS … multiple haptic effects in SEQUENCE and/or, SIMULTANEOUSLY, and/or in any COMBINATION, and/or multidimensional haptic effects and/or haptic effects that are responsive to multiple inputs including multidimensional, MULTI-POSITION, multi-orientation and/or multi-sensor inputs … ASSOCIATE, SYNCHRONIZE and/or otherwise COORDINATE two or more haptic effects … FIRST HAPTIC EFFECT that is ASSOCIATED, SYNCHRONIZED and/or otherwise COORDINATED with a SECOND HAPTIC EFFECT may have CORRESPONDING features such as timing, frequency, amplitude, tension, temperature, contour, texture, pressure, pain, compression, and/or the like or a COMBINATION thereof, OF THE FIRST AND SECOND HAPTIC EFFECTS; [0022], FIG. 2, i.e. one of FIRST HAPTIC EFFECT generator 202 when the PARAMETER IS BELOW A THRESHOLD VALUE, activate THIRD HAPTIC EFFECT generator 216 when the PARAMETER IS ABOVE THE THRESHOLD VALUE, and/or activate the SECOND HAPTIC EFFECT generator when the PARAMETER VALUE IS WITHIN A PARTICULAR RANGE OF THE THRESHOLD VALUE.  In an example, PLACEMENT of FIRST HAPTIC EFFECT generator 202, SECOND HAPTIC EFFECT generator 204 and/or THIRD HAPTIC EFFECT generator 216 may permit PHYSICAL DISCRIMINATION between the individual sensations caused by the FIRST HAPTIC EFFECT generator 202, SECOND HAPTIC EFFECT generator 204 and/or THIRD HAPTIC EFFECT GENERATOR 216; [0027], FIG. 2, i.e. activate one of SECOND HAPTIC EFFECT generator 204 to vibrate with a ramping amplitude STARTING AT THE AMPLITUDE AS LAST INDICATED IN THE STATUS OF THE FIRST HAPTIC EFFECT generator 202) is specific to a combination ([0032], FIG. 3, i.e. combination of haptic effects 314/316/318; [0009], FIG. 1, i.e. combination of haptic effect generators 112 TOGETHER; [0022], FIG. 2, i.e. combination of first/second/third haptic effects 202/204/216) of a position ([0032], FIG. 3, i.e. position of haptic effects 314/316/318 as shown by the figure(s); [0009], FIG. 1, i.e. position of one haptic effect generators 112 as shown by the figure(s); [0022], FIG. 2, i.e. position of first/second/third haptic effect generator 202/204/216) of the reference haptic (i.e. please see above citation(s)) with respect to ([0033], FIG. 3, i.e. ASSOCIATED, SYNCHRONIZED … COORDINATED; [0009], FIG. 1, i.e. COORDINATION … REFER … COMBINED …SEQUENCE and/or, SIMULTANEOUSLY, … COMBINATION, …ASSOCIATE, SYNCHRONIZE … COORDINATE … FIRST HAPTIC EFFECT that is ASSOCIATED, SYNCHRONIZED and/or otherwise COORDINATED with a SECOND HAPTIC EFFECT may have CORRESPONDING … COMBINATION thereof, OF THE FIRST AND SECOND HAPTIC EFFECTS; [0022], FIG. 2, i.e. BELOW A THRESHOLD VALUE, … ABOVE THE THRESHOLD VALUE, … PARAMETER VALUE IS WITHIN A PARTICULAR RANGE OF THE THRESHOLD VALUE.  …PHYSICAL DISCRIMINATION between the individual sensations; [0027], FIG. 2, i.e. SECOND HAPTIC EFFECT … STARTING AT THE AMPLITUDE AS LAST INDICATED IN THE STATUS OF THE FIRST HAPTIC EFFECT generator 202) the varying haptic feedback ([0032], FIG. 3, i.e. another of first to sixth 314 to 324; [0009], FIG. 1, i.e. another of 112; [0022], FIG. 2, i.e. another of first-third haptic effect generators 202-216).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify Habas and CHEONG et al. teaching of device comprising an interface surface and rigid interface and second haptic feedback implemented by first different haptic feedback with Cowley et al. teaching of device comprising different haptic effects’ location to effectively enhance user input output haptic feedbacks by providing different haptic effects’ location (Cowley et al.’s [0032]).
Regarding Claim 3, (Previously Presented) the electronic device of claim 1, wherein
CHEONG et al. teach the active haptic ([0559], FIG. 126, i.e. haptic feedback graphic user interface) display ([0307], FIG. 1-5, i.e. display device 13)  comprises a glass substrate ([0337], FIG. 11, i.e. formed of glass) and a plurality of piezoelectric actuators ([1414], FIG. 126, i.e. array of piezo element) disposed about a periphery ([1414], FIG. 126, i.e. boundary area) of the glass substrate (i.e. please see above citation(s)) or a conducting layer and an insulating layer disposed on the glass substrate (i.e. alternative limitation(s) omitted).
Regarding Claim 4, (Previously Presented) the electronic device of claim 1, wherein
CHEONG et al. teach varying haptic feedback ([1328], FIG. 126 & 130, i.e. haptic support module 7670 may perform execution) comprises a first haptic feedback ([1336], FIG. 126 & 130, i.e. first haptic information) and the reference haptic ([1346], FIG. 126 & 130, i.e. reference haptic feedback) comprises a second haptic feedback ([1336], FIG. 126 & 130, i.e. second haptic information) and a third haptic feedback ([1336], FIG. 126 & 130, i.e. third haptic information) configured to provide a different tactile sensation ([1336], FIG. 126 & 130, i.e. third different than second) than the second haptic feedback (i.e. please see above citation(s)).
Regarding Claim 5, (Previously Presented) the electronic device of claim 1,
CHEONG et al. teach further comprising a housing ([0305], FIG. 1-5, i.e. main body 10), wherein the housing (i.e. please see above citation(s)) comprises a band ([0305], FIG. 1-5, i.e. first and second wearing members 53 and 55) for retaining the electronic device on a user's wrist ([0306], FIG. 1-5, i.e. user's wrist) and the reference haptic ([0559], FIG. 126, i.e. haptic feedback graphic user interface; [0307], FIG. 1-5, i.e. display device 13) is disposed on a side ([1414], FIG. 126, i.e. boundary area) of the housing proximate to the non-deformable interface surface (i.e. please see above citation(s)).
Regarding Claim 6, (Currently Amended) Habas teaches an electronic device, comprising:
a housing ([0134], FIG. 7A&B, i.e. Watch 50);
a display ([0134], FIG. 7A&B, i.e. display device 100) disposed in the housing (i.e. please see above citation(s)) and including an interface surface ([0094], FIG. 2, i.e. surface of 102) arranged for user contact ([0005], FIG. 2, i.e. cues that are tactile and that may be interpreted via touch), the interface surface (i.e. please see above citation(s)) including a haptic ([0096], FIG. 4A, i.e. row 402 depicts the standard Braille configuration) providing a time-dependent haptic output ([0005], FIG. 2, i.e. “cues that are tactile and that may be interpreted via touch” touching display produces tactile feedback);
a first static ([0096], FIG. 4A, i.e. location of Braille representation of the Braille numerals presented in row 402) haptic feature ([0096], FIG. 4A, i.e. Row 406 shows only Braille representation of the Braille numerals presented in row 402) disposed on the housing (i.e. please see above citation(s)) or the interface surface (i.e. alternative limitation(s) omitted) and providing a first time-independent haptic perception ([0005], FIG. 2, i.e. “cues that are tactile and that may be interpreted via touch” touching display produces tactile feedback) related to the time-dependent haptic output (i.e. please see above citation(s)).
However, Habas does not explicitly teach
a second static haptic feature disposed on the housing or the interface surface and providing a second time-independent haptic perception related to the time-dependent haptic perception that is different from the first time-independent haptic perception, wherein information conveyed via a combination of a position of the first static haptic feature relative to a position of the haptic is different from information conveyed via a combination of a position of the second static haptic feature relative to the position of the haptic.
CHEONG et al. teach
a second static ([1336], FIG. 126 & 130, i.e. an area inside the boundary area) haptic feature ([1336], FIG. 126 & 130, i.e. third haptic information) disposed on ([1414], FIG. 126, i.e. boundary area) the housing ([0305], FIG. 1-5, i.e. main body 10) or the interface surface (i.e. alternative limitation(s) omitted) and providing a second time-independent ([1313], FIG. 126 & 130, i.e. location dependent only) haptic perception ([1336], FIG. 126 & 130, i.e. second haptic information) related to the time-dependent haptic output (i.e. please see above citation(s)) that is different from ([1336], FIG. 126 & 130, i.e. third different from second) the first time-independent haptic perception (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify Habas teaching of device comprising an interface surface with CHEONG et al. teaching of device comprising rigid interface surface and second with haptic feedbacks implemented by first different haptic feedback to effectively enhance user input interface and output haptic feedbacks by providing rigid interface surface and second with third haptic feedbacks implemented by first different haptic feedback (CHEONG et al.’s [1313]).
However, Habas (and CHEONG et al. teaches explicitly and in addition to Cowley et al., please see Response to Arguments) does not explicitly teach

In the same field of endeavor, Cowley et al. teach
information ([0032], FIG. 3, i.e. information) conveyed via a combination ([0032], FIG. 3, i.e. combination of haptic effects 314/316/318; [0009], FIG. 1, i.e. combination of haptic effect generators 112 TOGETHER; [0022], FIG. 2, i.e. combination of first/second/third haptic effects 202/204/216) of a position ([0032], FIG. 3, i.e. position of haptic effects 314/316/318 as shown by the figure(s); [0009], FIG. 1, i.e. position of one haptic effect generators 112 as shown by the figure(s); [0022], FIG. 2, i.e. position of first/second/third haptic effect generator 202/204/216) of the first haptic feature ([0032], FIG. 3, i.e. one of first to sixth haptic generators 314 to 324; [0009], FIG. 1, i.e. one of haptic effect generators 112; [0022], FIG. 2, i.e. . one of first/second/third haptic effect generators 202/204/216) relative to a position ([0032], FIG. 3, i.e. position of another 314/316/318 as shown by the figure(s); [0009], FIG. 1, i.e. position of another haptic effect generators 112; [0022], FIG. 2, i.e. . position of another first/second/third haptic effect generators 202/204/216) of the haptic ([0032], FIG. 3, i.e. first to sixth haptic generators 314 to 324; [0009], FIG. 1, i.e. haptic effect generators 112; [0022], FIG. 2, i.e. first/second/third haptic effect generators 202/204/216) is different from information ([0032], FIG. 3, i.e. information) conveyed via a combination ([0032], FIG. 3, i.e. another combination of haptic effects 314/316/318; [0009], FIG. 1, i.e. another combination of haptic effect generators 112 TOGETHER; [0022], FIG. 2, i.e. another combination of first/second/third haptic effects 202/204/216) of a position ([0032], FIG. 3, i.e. another position of another 314/316/318 as shown by the figure(s); [0009], FIG. 1, i.e. another position of another haptic effect generators 112; [0022], FIG. 2, i.e. . another position of another first/second/third haptic effect generators 202/204/216) of the second haptic feature ([0032], FIG. 3, i.e. third of first to sixth haptic generators 314 to 324; [0009], FIG. 1, i.e. third of haptic effect generators 112; [0022], FIG. 2, i.e. third of first/second/third haptic effect generators 202/204/216) relative to the position of the haptic (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify Habas and CHEONG et al. teaching of device comprising an interface surface and rigid interface and second haptic feedback implemented by first different haptic feedback with Cowley et al. teaching of device comprising different haptic effects’ location to effectively enhance user input output haptic feedbacks by providing different haptic effects’ location (Cowley et al.’s [0032]).
Regarding Claim 7, (Previously Presented) the electronic device of claim 6, wherein
CHEONG et al. teach the display ([0337], FIG. 2, i.e. display device 13) comprises a sheet of glass ([0337], FIG. 2, i.e. curved window 13b may be formed of glass) and the haptic ([1313], FIG. 128, i.e. first haptic) modulates a surface friction ([1313], FIG. 128, i.e. tactile feel) of the sheet of glass (i.e. please see above citation(s)).
Regarding Claim 8, (Currently Amended) the electronic device of claim 6, wherein
CHEONG et al. teach the first haptic feature ([1313], FIG. 128, i.e. second haptic) comprises a protrusion or an indentation disposed in the housing ([1248], FIG. 126, i.e. texture/rough would have protrusion or an indentation).
Regarding Claim 9, (Currently Amended) the electronic device of claim 6, wherein
CHEONG et al. teach the first static haptic feature ([1379], FIG. 131, i.e. second haptic information) comprises a plurality of spaced apart haptic features ([1379], FIG. 131, i.e. second row objects 8122).
Regarding Claim 11, (Previously Presented) Habas teaches Habas teaches a method ([0051], FIG. 2, i.e. method) of conveying information ([0011], FIG. 2, i.e. visual and tactile display of alphanumeric characters and Braille characters) via an electronic device ([0094], FIG. 2, i.e. display device 100) having an interface surface ([0094], FIG. 2, i.e. surface of 102) arranged for user contact ([0005], FIG. 2, i.e. cues that are tactile and that may be interpreted via touch), the method comprising:
generating, at a first time ([0096], FIG. 4A, i.e. time at which standard Braille, 402, configuration generated), a first haptic output ([0096], FIG. 4A, i.e. row 402 depicts the standard Braille configuration) perceptible by user contact with the interface surface (i.e. please see above citation(s));
generating, at a second time ([0096], FIG. 4A, i.e. time at which Braille representation, 406, generated), a second haptic output ([0096], FIG. 4A, i.e. Row 406 shows only Braille representation of the Braille numerals presented in row 402) perceptible by the user contact with the interface surface (i.e. please see above citation(s)).
However, Habas does not explicitly teach providing, at the first time and at the second time, a plurality of reference haptics associated with the first haptic output and the second haptic output and arranged for user contact contemporaneous with the user contact at the interface surface.
CHEONG et al. teach
providing, at the first time ([1336], FIG. 126 & 130, i.e. time at which first haptic information operated) and at the second time ([1336], FIG. 126 & 130, i.e. time at which first haptic information operated), a plurality of reference haptics ([1336], [1346], FIG. 126 & 130, i.e. reference haptic feedback, first to third haptic information) associated with the first haptic output ([1336], [1346], FIG. 126 & 130, i.e. reference haptic feedback, first haptic information) and the second haptic output ([1336], [1346], FIG. 126 & 130, i.e. reference haptic feedback, second haptic information) and arranged (FIG. 126 & 130, i.e. as shown by the figure(s)) for user contact contemporaneous ([01312]-[1313] and [0256], FIG. 126 & 130, i.e. all THREE haptic feedbacks at a boundary line. Please see below) with the user contact at the interface surface (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify Habas teaching of method comprising an interface surface with CHEONG et al. teaching of method comprising rigid interface surface and second haptic feedback implemented by first different haptic feedback to effectively enhance user input interface and output haptic feedbacks by providing rigid interface surface and second haptic feedback implemented by first different haptic feedback (CHEONG et al.’s [1313]).
However, Habas and CHEONG et al. do not explicitly teach
a position of each of the plurality of reference haptics provide tactile context for information conveyed via a combination of a first one of the plurality of reference haptics and the first haptic and information conveyed via a combination of a second one of the plurality of reference haptics and the second haptic.
In the same field of endeavor, Cowley et al. teach
a position ([0032], FIG. 3, i.e. position of haptic effects 314/316/318 as shown by the figure(s); [0009], FIG. 1, i.e. position of one haptic effect generators 112 as shown by the figure(s); [0022], FIG. 2, i.e. position of first/second/third haptic effect generator 202/204/216) of each of the plurality of reference haptics ([0032], FIG. 3, i.e. one of haptic effects 314/316/318; [0009], FIG. 1, i.e. COORDINATION one of haptic effects may REFER to controlling two or more haptic effect generators 112 TOGETHER to provide a haptic effect that is a COMBINED haptic effect and/or MULTIPLE HAPTIC EFFECTS … multiple haptic effects in SEQUENCE and/or, SIMULTANEOUSLY, and/or in any COMBINATION, and/or multidimensional haptic effects and/or haptic effects that are responsive to multiple inputs including multidimensional, MULTI-POSITION, multi-orientation and/or multi-sensor inputs … ASSOCIATE, SYNCHRONIZE and/or otherwise COORDINATE two or more haptic effects … FIRST HAPTIC EFFECT that is ASSOCIATED, SYNCHRONIZED and/or otherwise COORDINATED with a SECOND HAPTIC EFFECT may have CORRESPONDING features such as timing, frequency, amplitude, tension, temperature, contour, texture, pressure, pain, compression, and/or the like or a COMBINATION thereof, OF THE FIRST AND SECOND HAPTIC EFFECTS; [0022], FIG. 2, i.e. one of FIRST HAPTIC EFFECT generator 202 when the PARAMETER IS BELOW A THRESHOLD VALUE, activate THIRD HAPTIC EFFECT generator 216 when the PARAMETER IS ABOVE THE THRESHOLD VALUE, and/or activate the SECOND HAPTIC EFFECT generator when the PARAMETER VALUE IS WITHIN A PARTICULAR RANGE OF THE THRESHOLD VALUE.  In an example, PLACEMENT of FIRST HAPTIC EFFECT generator 202, SECOND HAPTIC EFFECT generator 204 and/or THIRD HAPTIC EFFECT generator 216 may permit PHYSICAL DISCRIMINATION between the individual sensations caused by the FIRST HAPTIC EFFECT generator 202, SECOND HAPTIC EFFECT generator 204 and/or THIRD HAPTIC EFFECT GENERATOR 216; [0027], FIG. 2, i.e. activate one of SECOND HAPTIC EFFECT generator 204 to vibrate with a ramping amplitude STARTING AT THE AMPLITUDE AS LAST INDICATED IN THE STATUS OF THE FIRST HAPTIC EFFECT generator 202) provide tactile context for information ([0032], FIG. 3, i.e. information) conveyed via a combination ([0032], FIG. 3, i.e. combination of haptic effects 314/316/318; [0009], FIG. 1, i.e. combination of haptic effect generators 112 TOGETHER; [0022], FIG. 2, i.e. combination of first/second/third haptic effects 202/204/216) of a first one ([0032], FIG. 3, i.e. one of haptic effects 314/316/318; [0009], FIG. 1, i.e. one of haptic effect generators 112; [0022], FIG. 2, i.e. one of first/second/third haptic effects 202/204/216) of the plurality of reference haptics (i.e. please see above citation(s)) and the first haptic ([0032], FIG. 3, i.e. one of fourth to six haptic effects 320 to 324; [0009], FIG. 1, i.e. one of haptic effect generators 112; [0022], FIG. 2, i.e. one of first/second/third haptic effects 202/204/216) and information ([0032], FIG. 3, i.e. information) conveyed via a combination ([0032], FIG. 3, i.e. another of combination of haptic effects 314/316/318; [0009], FIG. 1, i.e. another of combination of haptic effect generators 112 TOGETHER; [0022], FIG. 2, i.e. another of combination of first/second/third haptic effects 202/204/216) of a second one ([0032], FIG. 3, i.e. another of haptic effects 314/316/318; [0009], FIG. 1, i.e. another of haptic effect generators 112; [0022], FIG. 2, i.e. another of first/second/third haptic effects 202/204/216) of the plurality of reference haptics (i.e. please see above citation(s)) and the second haptic ([0032], FIG. 3, i.e. another of fourth to six haptic effects 320 to 324; [0009], FIG. 1, i.e. third of haptic effect generators 112; [0022], FIG. 2, i.e. third of first/second/third haptic effects 202/204/216).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify Habas and CHEONG et al. teaching of method comprising an interface surface and rigid interface and second haptic feedback implemented by first different haptic feedback with Cowley et al. teaching of method to effectively enhance user input output haptic feedbacks by providing different haptic effects’ location (Cowley et al.’s [0032]).
Regarding Claim 12, (Previously Presented) the method of claim 11, wherein
Habas teaches generating the first active haptic output and generating the second active haptic (i.e. please see above citation(s)) comprise modulating a surface friction ([0096], FIG. 2, i.e. “raising or lowering a pixel 104” would modulating a surface friction) at the interface surface (i.e. please see above citation(s)).
Regarding Claim 13, (Previously Presented) the method of claim 11, wherein
CHEONG et al. teach providing the plurality of reference haptics ([1336], [1346], FIG. 126 & 130, i.e. reference haptic feedback, first to third haptic information) comprises generating third ([1336], FIG. 126 & 130, i.e. third haptic information) and fourth haptic outputs ([1337], FIG. 126 & 130, i.e. haptic information assigned to other objects corresponding to the selection of a particular object of the objects) perceptible by the user via user contact with the interface surface, the third and fourth haptic outputs (i.e. alternative limitation(s) each providing a different tactile sensation ([1337], FIG. 126 & 130, i.e. varying).
Regarding Claim 14, (Original) the method of claim 13, wherein
Habas teaches the third haptic output is imperceptible ([0081], FIG. 2 & 4A, i.e. since “118 actuator activation switch” is manually turned on by user, the first, second, and third haptics would occur at the same time and not before the first haptic nor after the second haptic) by the user before the first time and after the second time (i.e. please see above citation(s)).
Regarding Claim 15, (Previously Presented) the method of claim 11, wherein
Habas teaches the plurality of reference haptics (i.e. please see above citation(s)) comprise a surface feature ([0086], FIG. 1, i.e. surface feature of display panel 102) on a housing ([0134], FIG. 7A&B, i.e. Watch 50) and the surface feature (i.e. please see above citation(s)) comprises at least one of a protrusion ([0096], FIG. 2, i.e. raising a pixel 104), an indentation, or a surface texture (i.e. alternative limitation omitted).
 16, (Previously Presented) the method of claim 11, wherein
CHEONG et al. teach generating the first active haptic output ([1336], FIG. 126 & 130, i.e. first haptic information) and generating the second active haptic ([1336], FIG. 126 & 130, i.e. second haptic information) includes modulating a surface friction ([1248], FIG. 126, i.e. frictional) of a non-deformable ([0336], FIG. 11, i.e. rigid; [0443], FIG. 52, i.e. ultrasonic; please note that applicant’s definition of non-deformable as glass surface moving by ultrasonic frequency, PGPub. [0016]) surface ([0336], FIG. 11, i.e. display device 13).
Regarding Claim 17, (Previously Presented) the method of claim 11, wherein
CHEONG et al. teach at least one of the plurality ([1313], FIG. 128, i.e. first, second, and third haptic) of reference haptic ([1346], FIG. 126 & 130, i.e. reference haptic feedback) is provided at a non-deformable ([0336], FIG. 11, i.e. rigid; [0443], FIG. 52, i.e. ultrasonic; please note that applicant’s definition of non-deformable as glass surface moving by ultrasonic frequency, PGPub. [0016]) interface surface ([0336], FIG. 11, i.e. display device 13) on a side ([1414], FIG. 126, i.e. boundary area) of a housing ([0305], FIG. 1-5, i.e. main body 10) proximate to the active haptic display at the non-deformable interface surface (i.e. please see above citation(s)).
Regarding Claim 19, (Previously Presented) the electronic device of claim 6, wherein
CHEONG et al. teach the interface surface ([0336], FIG. 11, i.e. display device 13) includes a non-deformable ([0336], FIG. 11, i.e. rigid; [0443], FIG. 52, i.e. ultrasonic; please note that applicant’s definition of non-deformable as glass surface moving by ultrasonic frequency, PGPub. [0016]) surface ([0336], FIG. 11, i.e. display device 13) configured to provide a plurality of different tactile sensation ([1336], FIG. 126 & 130, i.e. first to third haptic information) by modulating a surface friction ([1248], FIG. 126, i.e. frictional) of the non-deformable surface (i.e. please see above citation(s)).
Regarding Claim 20, (Previously Presented) the electronic device of claim 1, wherein
CHEONG et al. teach the varying haptic feedback and the reference haptic (i.e. please see above citation(s)) overlap ([1414], FIG. 126, i.e. predetermined area of the display) at the non-deformable interface surface (i.e. please see above citation(s)).
Regarding Claim 21, (Previously Presented) the electronic device of claim 1, wherein
CHEONG et al. teach the reference haptic (i.e. please see above citation(s)) is provided at a non-deformable ([0336], FIG. 11, i.e. rigid; [0443], FIG. 52, i.e. ultrasonic; please note that applicant’s definition of non-deformable as glass surface moving by ultrasonic frequency, PGPub. [0016]) interface surface ([0336], FIG. 11, i.e. display device 13) on a side ([1414], FIG. 126, i.e. boundary area) of a housing ([0305], FIG. 1-5, i.e. main body 10) proximate to the active haptic display at the non-deformable interface surface (i.e. please see above citation(s)).
Regarding Claim 22, (Previously Presented) the electronic device of claim 4, wherein
CHEONG et al. teach the second ([1336], FIG. 126 & 130, i.e. second haptic information) and third haptic feedback ([1336], FIG. 126 & 130, i.e. second haptic information) provide a context ([1336], FIG. 126 & 130, i.e. tactile haptic information) to the first haptic feedback (i.e. please see above citation(s)).
Regarding Claim 23, (New) the method of claim 1, wherein
CHEONG et al. teach the reference haptic (i.e. please see above citation(s)) is a protrusion ([1248], FIG. 126 & 130, i.e. rough which means uneven surface or protrusion).

Response to Arguments

4.	Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive.

On P.6-11 concerning Claims 1, 6, and 11, applicant argues that

A.	Habas does not teach the reference Braille is “contemporaneous felt with a “varying haptic feedback””. The Examiner agrees because CHEONG et al. teach the above limitation.

CHEONG et al. do not teach haptic feedbacks can be felt “contemporaneously” with each other. However, the Examiner respectfully disagrees because CHEONG et al. explicitly teach:

I.	Three distinct areas of different haptic feedbacks, boundary area as a line, inside boundary area, and outside boundary area [01312] and [1313], wherein all three or at least two haptic feedbacks can be generated at the SAME TIME, since the terms OR would be meant as AND, i.e. at least two haptic feedbacks according to [0256].

II.	Mathematically, a line is defined as connection between two points (no thickness) wherein user’s finger touches a line would include first, second, and third feedbacks as boundary, inside, and outside boundary areas where user’s fingers touches the line would produce all THREE haptic feedbacks.. Please see below illustrations for details.


    PNG
    media_image1.png
    659
    1814
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    464
    476
    media_image2.png
    Greyscale

III.	Supposedly that a line having thickness, which is contrary to mathematic definition, larger than user’s finger that when touches either
boundary and inside areas or
boundary and outside areas
which would produce at least TWO haptic feedbacks. Please see below illustration for details.

    PNG
    media_image3.png
    559
    887
    media_image3.png
    Greyscale


IV.	As shown above, CHEONG et al. undisputedly teach at least two haptic feedbacks at the same time.

C.	Applicant argues that Cowley et al.’s do not teach contemporaneously felt feedbacks. The Examiner agrees because CHEONG et al. explicitly teach the above limitations.

D.	Applicant argues that Cowley et al.’s do not teach reference feedback. However, the Examiner respectfully disagrees because:

Cowley et al.’s [0027] explicitly discloses that the SECOND HAPTIC EFFECT generator 204 to vibrate with a ramping amplitude STARTING AT THE AMPLITUDE AS LAST INDICATED IN THE STATUS OF THE FIRST HAPTIC EFFECT generator 202” which would mean that the second haptic 	MUST BEUNQUESTIONABLY REFERED, “REFERENCE”, to the first haptic to ramp up the second haptic.

II.	Not ONLY FUNCTIONALLY BUT ALO LINGUISTICALLY, “REFERENCE” is defined as “an act or instance of REFERING” by dictionary.com and synonymous to “ASSOCIATING” by thesaurus.com

    PNG
    media_image4.png
    637
    1091
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    789
    963
    media_image5.png
    Greyscale


Cowley et al.,

CHEONG et al. explicitly teach
a position ([1313], [1312], FIG. 126 & 130, i.e. boundary area, area outside the boundary area, and area inside the boundary area) of each of the plurality of reference haptics ([1313], [1312], FIG. 126 & 130, i.e. boundary area, area outside the boundary area, and area inside the boundary area) provide tactile context for information ([1313], [1312], FIG. 126 & 130, i.e. haptic information) conveyed via a combination ([01312]-[1313] and [0256], FIG. 126 & 130, i.e. first, second, and third haptic feedbacks) of a first one ([1313], [1312], FIG. 126 & 130, i.e. first haptic information) of the plurality of reference haptics ([01312]-[1313] and [0256], FIG. 126 & 130, i.e. first, second, and third haptic feedbacks) and the first haptic ([01312]-[1313] and [0256], FIG. 126 & 130, i.e. first haptic feedback) and information ([1313], [1312], FIG. 126 & 130, i.e. haptic information) conveyed via a combination ([01312]-[1313] and [0256], FIG. 126 & 130, i.e. first, second, and third haptic feedbacks at boundary line) of a second one ([01312]-[1313] and [0256], FIG. 126 & 130, i.e. second haptic feedback) of the plurality of reference haptics ([01312]-[1313] and [0256], FIG. 126 & 130, i.e. first, second, and third haptic feedbacks at boundary line) and the second haptic (i.e. please see above citation(s)).

5.	All dependent claims are properly rejected or objected as shown above.

6.	Applicants’ Response to the Non-Final Office Action, 10/14/2020, has been entered and made of record. Claims 6 and 8-9 are amended, Claim(s) 2, 10, 18 is/are cancelled, and Claim 23 is new. Thus, Claim(s) 1, 3-9, 11-17, and 19-23 is/are pending in this application.

Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/VINH T LAM/Primary Examiner, Art Unit 2628